Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2,6,8-10, 12-16 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramagem et al (2014/0207292) hereinafter, Ramagem in view of Le et al (20190018488) hereinafter, Le.

In regards to claim 1, Ramagem teaches an information processing apparatus comprising (abstract): 
a processor configured to ([12] processing unit))
receive biopotential information of each [0038, 0048] brainwave information] of a plurality of users ([0034] “occupants”) and transmit (fig. 11 106 to 1104) to a device (fig. 11 1102), operation information indicating operation content determined by comparing the operation contents of the device (fig. 11 (1110)) 
Ramagem fails to teach plurality of users the operation contents being recognized from the biopotential information of the plurality of users.
Le teaches plurality of users the operation contents being recognized from the biopotential information of the plurality of users.(fig. 5 group tailored content) [0076-0083]

    PNG
    media_image1.png
    564
    663
    media_image1.png
    Greyscale

[0078] In a third variation, Block S150 can include collecting bioelectrical signal datasets for multiple users engaging with content tailored based on analysis of cognitive state data of multiple users. As shown in FIG. 5, for example, content can be tailored for a user group defined based on similar cognitive state data (e.g., similar cognitive states associated with engagement with similar content, similar cognitive state metric values generally, similar facial expression in reaction to types of content, etc.), dissimilar cognitive state data, user demographic information, contextual information, user profiles, and/or any suitable type of criteria. Defining user groups can be predetermined (e.g., manually determined by a third party, fourth party, etc.), automatically determined (e.g., by a machine learning model, by rules established by a party, etc.), and/or otherwise determined. In one example, collecting bioelectrical signal datasets for multiple users can include: automatically collecting, at a second biosignal detector (e.g. a biosignal detector different from a first biosignal detector associated with a first user), a first additional bioelectrical signal dataset from a second user as the second user engages the content; generating an additional cognitive state metric (e.g., in addition to a cognitive state metric associated with the first user) based on the first additional bioelectrical signal dataset; and in response to receiving a second request (e.g., a request different from a first request by a third party for cognitive state data of the first user) from the third party device for additional cognitive state data comprising the additional cognitive state metric, transmitting the additional cognitive state data to the third party device. In the example, the method 100 can additionally or alternatively include content tailored for a user group comprising the first and the second users, the user group defined by the third party based on the cognitive state metric and the additional cognitive state metric. Additionally, the method 100 can additionally or alternatively include automatically collecting, at the biosignal detector, a second additional bioelectrical signal dataset from the second user as the second user engages the tailored content. However, any suitable datasets can be collected for multiple users in any suitable fashion. 
It would have been obvious to one of ordinary skill in the art to modify the teachings of one ordinary skill in the art to modify the teachings of Ramagem to further include plurality of users the operation contents being recognized from the biopotential information of the plurality of users as taught by Le in order to taylor content to a group of users [0078-0079].

In regards to claim 27, Ramagem teaches a non-transitory computer readable medium storing a program causing [0038, 0048] brainwave information] a computer to receive biopotential information of each of a plurality of users ([0034] “occupants”) and transmit (fig. 11 106 to 1104) to the device (fig. 11 1102), operation information indicating operation contents determined by comparing the operation contents of a device(fig. 11 (1110)), 
Ramagem fails to teach, the operation contents being recognized from the biopotential information of each of the plurality of users
Le teaches the operation contents being recognized from the biopotential information of each of the plurality of users [0076-0083]
It would have been obvious to one of ordinary skill in the art to modify the teachings of one ordinary skill in the art to modify the teachings of Ramagem to further include plurality of users the operation contents being recognized from the biopotential information of the plurality of users as taught by Le in order to taylor content to a group of users [0078-0079].

In regards to claim 2, Ramagem in view of Le teaches the information processing apparatus according to claim 1, wherein in a case where the operation contents of the device, the operation contents being recognized from the biopotential information of the plurality of users, match each other, the processor transmits the operation information to the device. “As shown in FIG. 5, for example, content can be tailored for a user group defined based on similar cognitive state data (e.g., similar cognitive states associated with engagement with similar content, similar cognitive state metric values generally, similar facial expression in reaction to types of content, etc.), dissimilar cognitive state data, user demographic information, contextual information, user profiles, and/or any suitable type of criteria.) [0078] and sent to “tailored content” [0079]) Le
5.	In regards to claim 6, Ramagem in view of Le teaches information processing apparatus according to claim 1, wherein in a case where the operation content indicated by the operation information is an operation content that affects a state of a living body, the processor transmits, to the device, the operation information indicating an operation content determined based on environment information around the plurality of users to the device (fig. 7 (704) [103-104] aggregate sensor data sensors that mountable as opposed to wearable) Ramagen .
In regards to claim 8, Ramagem in view of Le teaches information processing apparatus according to claim 1, wherein the biopotential information of the plurality of users is identical type information (fig. 4 EEG sensor and fig. 5 user 1 and user 2) Le.
In regards to claim 9, Ramagem in view of Le teaches information processing apparatus according to claim 1, wherein the biopotential information is brain waves ([0038,107 brain activity)(fig. 3 (308)) Ramagem)
In regards to claim 10, Ramagem in view of Le teaches information processing apparatus according to claim 1, wherein in a case where the operation content indicated by the operation information is an operation content that affects a state of a living body, the processor further receives one or a plurality of types of biological information, which are measured from the plurality of users, and different from the biopotential information, recognizes whether the device is driven, based on the biopotential information, recognizes a performance level of the device, based on the biological information, and operates the device (fig. 1 (106s, 102, 108) fig. 8a 802-806)) Ramagem, .
In regards to claim 12, Ramagem in view of Le teaches information processing apparatus according to claim 1, wherein the processor determines a performance level of the device, based on environment information around the plurality of users [0035] fan run time based on other sensors) Ramagem.
In regards to claim 13, Ramagem in view of Le teaches information processing apparatus according to claim 1, wherein the processor further determines a performance level of the device, based on a combination of environment information around the plurality of users and one or a plurality of types of biological information of each of the plurality of users ( (fig. 7 (sensors) [0035] fan run time) Ramagem
In regards to claim 14, Ramagem in view of Le teaches information processing apparatus according to claim 1, wherein the processor further changes a performance level of the device according to a magnitude of a biopotential indicated by the biopotential information. .(fig. 1 (104) [006-007] (fig. 1 (106) no biopotential vs biopotential information).Ramagem
In regards to claim 15, Ramagem in view of Le teaches information processing apparatus according to claim 1, wherein the processor further changes a performance level of the device according to a speed of a change in a biopotential indicated by the biopotential information (fig. 5a-5d 504, 526, 506, etc) Ramagem.
In regards to claim 16, Ramagem in view of Le teaches information processing apparatus according to claim 1, wherein the processor further changes a performance level of the device according to a change amount of a biopotential indicated by the biopotential information.(fig. 1 (104) [006-007] (fig. 1 (106) no biopotential vs biopotential information). Ramagem

Claim(s) 3-5, 7, 17-19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramagem et al (2014/0207292) hereinafter, Ramagem in view of Le et al 20190018488 hereinafter, Le further in view of Hildreth (2009/0138805) hereinafter, Hildreth.

In regards to claim 3, Ramagem and Le fail to teach the information processing apparatus according to claim 1, wherein in a case where the operation contents of the device, the operation contents being recognized from the biopotential information of the plurality of users, do not match each other, the processor transmits the operation information indicating operation contents determined according to a predetermined condition, to the device.
	However, Hildreth teaches wherein in a case where the operation contents of the device, the operation contents being recognized from the biopotential information of the plurality of users, do not match each other, the processor transmits the operation information indicating operation contents determined according to a predetermined condition, to the device.(fig. 7 (750 to 780)). 
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Ramagem and Le to further include wherein in a case where the operation contents of the device, the operation contents being recognized from the biopotential information of the plurality of users, do not match each other, the processor transmits the operation information indicating operation contents determined according to a predetermined condition, to the device as taught by Hildreth in order to attempt to infer a generic condition [132-133]
In regards to claim 4, Ramagem and Le in view of Hildreth teaches information processing apparatus according to claim 3, wherein in a case where the operation contents of the device, the operation contents being recognized from the biopotential information of the plurality of users, are to turn on or off a power of the device [180] Hildreth, and the operation contents of the device, the operation contents being recognized from biopotential information of the plurality of users, do not match each other, the processor transmits the operation information having a content of maintaining the power of the device as it is, to the device [147].Examiner notes detecting and identifying users and turning to ON state and the users interest do not align the TV will remain ON and given priority to the person with the remote. Hildreth
6.	In regards to claim 5, Ramagem and Le in view of Hildreth teaches information processing apparatus according to claim 3, wherein in a case where the operation contents of the device, the operation contents being recognized from the biopotential information of the plurality of users, are to operate a performance level of the device, and the operation contents of the device, the operation contents being recognized from biopotential information of the plurality of users, do not match each other, the processor transmits the operation information indicating a performance level determined according to a predetermined condition to the device.[132-133] performance matched to demograhic information. Hildreth
In regards to claim 7, see rational of claim 3, Ramagem and Le in view of Hildreth  the information processing apparatus according to claim 1, wherein for each user, a state of the user is recognized from the biopotential information, and the processor further outputs a warning to the user whose state is different from the states of the users of a predetermined number or more.[134] blue color warning or pink color. Hilbreth.
In regards to claim 17, see rational of claim 3, Ramagem and Le in view of Hildreth teaches the information processing apparatus according to claim 1, wherein in a case where a plurality of operation instructions are given to the device, the processor transmits operation information indicating operation contents to the device, according to a predetermined priority.[147] For example to the user holding the controller. Hilbreth.
In regards to claim 18, see rational of claim 3, Ramagem and Le in view of Hildreth teaches information processing apparatus according to claim 1, wherein in a case where the processor receives a plurality of pieces of biopotential information with which different operation contents are recognized, within a predetermined time [0014] time intervals Ramagem, the processor transmits operation information indicating the operation content to the device, according to a predetermined priority. [147] For example to the user holding the controller.
In regards to claim 19, see rational of claim 3,  Ramagem and Le in view of Hildreth teaches information processing apparatus according to claim 1, wherein in a case where the processor receives a plurality of pieces of biopotential information with which different operation contents are recognized, within a predetermined time [0014] time intervals Ramagem, the processor transmits, to the device, operation information indicating the operation content recognized from the biopotential information of the largest number of users (fig. 1 130 most combined favorite channels) Hilbreth.
In regards to claim 23, see rational of claim 3,  Ramagem and Le in view of Hildreth teaches information processing apparatus according to claim 18, wherein the priority is determined based on an attribute of each user. [147] For example to the user holding the controller. Hilbreth.

Allowable Subject Matter
Claims 11, 20-22, and 24-26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694